PER CURIAM:
Samuel Wright, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing for lack of jurisdiction his 28 U.S.C. § 2241 (2000) petition challenging the legality of his conviction and sentence. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court. See Wright v. Williamson, No. CA-02-1401-5 (S.D.W.Va. Sept. 25, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED